NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   CORY THOMAS HILTON, Appellant.

                             No. 1 CA-CR 20-0417
                               FILED 2-1-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-136112-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. HILTON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in which
Judge David D. Weinzweig and Judge Paul J. McMurdie joined.


S W A N N, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Corey Thomas Hilton’s
convictions and sentences for one count of possession or use of dangerous
drugs, a class 4 felony, and one count of possession of drug paraphernalia,
a class 6 felony. Neither Hilton nor his counsel identify any issues on
appeal. Defense counsel informed Hilton of his right to file a supplemental
brief in propria persona by June 11, 2021. He did not do so. We have
reviewed the record for fundamental error. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). We find none.

                 FACTS AND PROCEDURAL HISTORY

¶2             Around 3:15 a.m. on August 4, 2015, Officer Olmos of the
Phoenix Police Department responded to an emergency call regarding a
verbal altercation. When he arrived on the scene, Olmos observed Hilton
and a woman standing near the porch area of a home. Hilton and the
woman were the only two people in the area. There were no items or debris
in front of the house and the porch lights were on. When Hilton saw Officer
Olmos, he reached into his front right pocket, took out a black pouch, and
threw it to the ground. Officer Olmos was approximately ten feet away
from Hilton when Hilton discarded the pouch. Olmos spoke with Hilton,
but never lost sight of the pouch. Olmos retrieved the pouch once other
officers arrived on the scene. Inside, he found a clear bag that contained a
white crystalline substance later identified as methamphetamine. Officer
Olmos arrested Hilton, and he was charged with possession or use of
dangerous drugs and possession of drug paraphernalia.

¶3          Hilton’s attorney filed a Motion for a Rule 11 Evaluation,
which the court granted. At the hearing, defense counsel stipulated to
Hilton’s competency based on the written reports of the two doctors who
had examined him. The court found Hilton competent to stand trial. Hilton




                                       2
                            STATE v. HILTON
                           Decision of the Court

did not attend the competency hearing because he was in the hospital
recovering from an injury.

¶4            Hilton did not appear for his status conference either.
Defense counsel stated Hilton called earlier that morning to note he was
attempting to pay off child support to quash a family court warrant. But
counsel was unaware of Hilton’s current whereabouts. Counsel then
renewed his motion to withdraw for non-payment of fees. The court
granted the motion because a trial date had not been set. The court then
ordered a bench warrant for Hilton’s arrest and vacated the status
conference, to be reset upon Hilton’s re-arrest.

¶5            On August 28, 2018, the court issued an order recognizing
that though a bench warrant had been ordered in Hilton’s July 2016
criminal case, the warrant had not been prepared. The court then issued
the bench warrant. Hilton was arrested the following week.

¶6            On September 20, 2018, Hilton appeared, in custody, with
newly appointed counsel. At that hearing, Hilton waived his right to a
speedy trial. One month later, defense counsel filed a motion to continue
because she was unable to locate Hilton, who had been released from
custody. Hilton did not appear at his final trial management conference on
December 6, 2018, or his status conference on January 9, 2019. He also failed
to appear for a status conference on February 27, 2019.

¶7           Hilton’s trial proceeded, in absentia, on March 25, 2019.
Officer Olmos and Erica Bell, the forensic scientist who tested the
methamphetamine, both testified at trial. The state presented the physical
evidence gathered from the crime scene. After the state’s case in chief,
defense counsel moved for a verdict of acquittal pursuant to Ariz. R. Crim.
P. (“Rule”) 20, which the court denied. Defense counsel did not present
evidence. She did, however, make multiple objections and successfully
argued for the removal of certain jury instructions.

¶8           On March 27, 2019, the jury found Hilton guilty on both
counts. The trial immediately proceeded to the aggravation phase, after
which the jury found Hilton committed the offenses while on community
supervision. Hilton was arrested in May 2020 and appeared for a status
conference/post-warrant hearing shortly thereafter. On August 7, 2020, the
court found Hilton had three prior felony convictions and sentenced him as
a category three repetitive offender to a presumptive term of ten years of
imprisonment, with credit for 152 days of presentence incarceration for




                                     3
                             STATE v. HILTON
                            Decision of the Court

possession of dangerous drugs and a concurrent presumptive term of 3.75
years for possession of drug paraphernalia.

                               DISCUSSION

¶9           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶10           Hilton was represented by counsel at all stages of the
proceedings against him. Though Hilton’s counsel withdrew from
representation in 2016, no hearings were held or even set from then until
his arrest in 2018. The court appointed counsel for Hilton once he was
apprehended.

¶11           Though Hilton was not present for his trial, he was informed
of the importance of maintaining contact with his attorney and had been
warned that proceedings could go forward without him. See Rule 9.1.
Hilton failed to appear at three hearings immediately preceding his trial
and did not maintain contact with his attorney. During voir dire, the court
informed prospective jurors that they were not permitted to speculate about
Hilton’s absence. At sentencing, Hilton admitted guilt and acknowledged
that his absence from trial was voluntary.

¶12            The record reflects that the superior court afforded Hilton all
his constitutional and statutory rights and that the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial was sufficient to support the jury’s verdict. Hilton’s
sentences fall within the ranges prescribed by law, with proper credit given
for presentence incarceration.        See A.R.S. §§ 13-3401(6)(c)(xxxviii),
-3407(A)(1) & (B)(1), -3415(A), -3420, -703(C) & (J), -708(C), -711(A),
-901.01(H)(4).

                              CONCLUSION

¶13           We affirm Hilton’s convictions and sentences. After the filing
of this decision, defense counsel’s obligations pertaining to Hilton’s
representation in this appeal will end after informing Hilton of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Hilton has 30 days from the date of this decision to proceed



                                      4
                          STATE v. HILTON
                         Decision of the Court

with a pro se motion for reconsideration or petition for review if he so
wishes. See Rule 31.20(c); Rule 31.21(b)(2)(A).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                      5